              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:18-cv-00272-MR


DAVID OPPENHEIMER,              )
                                )
                  Plaintiff,    )
                                )
         vs.                    )                          ORDER
                                )
JAMES SEAN GRIFFIN and          )
JENNIFER FOWLKES GRIFFIN,       )
                                )
                  Defendants.   )
_______________________________ )

      THIS MATTER is before the Court on the Plaintiff’s Motion for Service

by Alternative Means and Request for Additional Time to Serve [Doc. 9].

I.    PROCEDURAL BACKGROUND

      On September 24, 2018, the Plaintiff David Oppenheimer (“Plaintiff”),

initiated this action against the Defendants James Sean Griffin and Jennifer

Fowlkes Griffin (collectively, “Defendants”). [Doc. 1]. On January 9, 2019, the

Court ordered Plaintiff to show cause for his failure to effect service of the

Summons and Complaint on the Defendants. [Doc. 5]. On January 23, 2019,

the Plaintiff filed a response indicating that the Complaint and a request to

waive service of a Summons had been sent by certified mail to the

Defendants’ addresses but undelivered as “Unclaimed/Being returned to
sender.” [Docs. 7, 7-1]. Subsequently, the Plaintiff hired a private investigator

to locate the Defendants in an effort to effectuate service. [Id.]. On February

4, 2019, the Court extended the time for Plaintiff to effectuate service of the

Summons and Complaint on the Defendants by sixty (60) days. [Doc. 8]. On

April 15, 2019, ten (10) days after the extended deadline, the Plaintiff filed

the present motion. [Doc. 9].

II.   DISCUSSION

      A.    Leave to Serve Process by Alternative Means

      Rule 4(e)(1) of the Federal Rules of Civil Procedure provides that an

individual may be served by,

            following state law for serving a summons in an
            action brought in the courts of general jurisdiction in
            the state where the district is located or where
            service is made.

Fed. R. Civ. P. 4(e)(1). Rule 4(j)(1) of the North Carolina Rules of Civil

Procedure provides that service on an individual may be accomplished by

one of the following:

            a. By delivering a copy of the summons and of the
            complaint to the natural person or by leaving copies
            thereof at the defendant's dwelling house or usual
            place of abode with some person of suitable age and
            discretion then residing therein.

            b. By delivering a copy of the summons and of the
            complaint to an agent authorized by appointment or
            by law to be served or to accept service of process
                                       2
             or by serving process upon such agent or the party
             in a manner specified by any statute.

             c. By mailing a copy of the summons and of the
             complaint, registered or certified mail, return receipt
             requested, addressed to the party to be served, and
             delivering to the addressee.

             d. By depositing with a designated delivery service
             authorized pursuant to 26 U.S.C. § 7502(f)(2) a copy
             of the summons and complaint, addressed to the
             party to be served, delivering to the addressee, and
             obtaining a delivery receipt. As used in this sub-
             subdivision, “delivery receipt” includes an electronic
             or facsimile receipt.

             e. By mailing a copy of the summons and of the
             complaint by signature confirmation as provided by
             the United States Postal Service, addressed to the
             party to be served, and delivering to the addressee.

N.C. R. Civ. P. 4(j)(1). The North Carolina Rules of Civil Procedure also

permit service on an individual by publication when the individual “cannot

with due diligence be served by personal delivery, registered or certified mail,

or by designated delivery service authorized pursuant to 26 U.S.C. §

7502(f)(2)” and if other requirements are met. N.C. R. Civ. P. Rule 4(j1).

      Here, the Plaintiff seeks permission to effectuate service on the

Defendants     by   electronic   and    regular   mail,   in   the   event   that

contemporaneously sent certified mail is returned. Specifically, the Plaintiff

contends that if the certified mail is returned, but the regular mail is not, then

the Plaintiff will know Defendants received and accepted the Summons and
                                        3
Complaint. [Doc. 9 at 4]. Contrary to Plaintiff’s contentions, the non-return of

regular mail will not convey that Defendants have actually received notice of

the Summons and Complaint. Further, the Plaintiff has only attempted one

method of service among the several allowed by the Federal and North

Carolina Rules of Civil Procedure. As such, the Plaintiff has failed to exhaust

the means of service already available and show that service by electronic

and regular mail would comply with due process. Ferebee v. Excel Staffing

Serv., Inc., No. 2:16-CV-8-BO, 2016 WL 7165752, at *4 (E.D.N.C. Dec. 7,

2016) (citing Armco, Inc. v. Penrod-Stauffer Bldg. Sys., Inc., 733 F.2d 1087,

1089 (4th Cir. 1984) (“When the process gives the defendant actual notice

of the pendency of the action, the rules, in general, are entitled to a liberal

construction.... But the rules are there to be followed, and plain requirements

for the means of effecting service of process may not be ignored.”)). The

Court, for these reasons, will therefore deny the portion of Plaintiff’s motion

seeking leave to serve Defendants by alternative means.

      B.    Request for Additional Time to Serve

      On February 4, 2019, the Plaintiff’s deadline to effectuate service of

the Summons and Complaint on the Defendants was extended by sixty (60)

days. [Doc. 8]. During that time, the Plaintiff hired three process servers to

serve Defendants the Summons and Complaint. [Docs. 9-1, 9-2, 9-3].

                                       4
Through these efforts, the Plaintiff has demonstrated diligent effort in

attempting to serve the Defendants within the extended deadline. Further,

the Plaintiff has demonstrated good cause for failing to effect service on the

Defendants. The Court, in its discretion, will therefore extend the deadline to

effectuate service on the Defendants an additional sixty (60) days from the

date of entry of this Order.

      IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for Service

by Alternative Means and Request for Additional Time to Serve [Doc. 9] is

DENIED IN PART and GRANTED IN PART. Specifically, the Plaintiff’s

Motion is DENIED to the extent leave for alternative service is sought. The

Plaintiff’s Motion is GRANTED to the extent that the Plaintiff shall have an

additional sixty (60) days from the entry of this Order within which to

effectuate service upon the Defendants.

      IT IS SO ORDERED.
                                   Signed: May 22, 2019




                                       5
